Title: To George Washington from Brigadier General William Maxwell, 13 November 1779
From: Maxwell, William
To: Washington, George


        
          Sir,
          Scotch plains [N.J.] November 13th 1779
        
        Your Excellency’s favour of the 9th I received the 10th in the evening and have given the necessary orders about the provisions to my Brigade and the Light-horse.
        The State regiment and Militia, I suppose, you have given orders to, if you thought it necessary, as I have no right to consider them under mine.
        The other part of your letter, I shall carefully observe should the enemy make any approaches this way—By every account, I have from the Island, they are seemingly much afraid of us, by their posting troops lately at the extremities of it—By several reports from New York, the enemy are preparing for a large embarkation, but no one pretends to say for what place, it is also said that the troops from Rhode Island have not landed yet—I have defered writing to your Excellency these two days past, expecting something more certain.
        There are three men in Morris-Town jail, who are deserters from the Jersey Brigade, and were taken on board the vessel, that was brought off from near Deckers-ferry—I should be glad you would direct what should be done with them. I am, with the utmost respect, your Excellency’s most obt hume servant.
        
          Wm Maxwell
        
        
          P.S. I have just now received the disagreable news of the repulse, our people met with at Georgia, I make no doubt, your Excellency has the particulars before now.
          
            W.M.
          
        
       